Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

 Examiner’s Note
	The examiner recommends that the applicant file an AFCP 2.0 request prior to proceeding any further in additional prosecution of this application (either by RCE or appeal).  Examiner interviews can be very advantageous for advancing prosecution and are a low-cost solution for gathering further insights into the examiner’s reasoning beyond what is included in this Office Action, such that the applicant can make a better-informed decision on how/if to further proceed with the prosecution of this application.  

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
The arguments are presented in view of the amended claim language.  However these amended portions just pertain to the grouping/organization of the pages of individual small blocks to form big pages.  However, the organization of small pages of individual blocks into super pages that are part of big blocks is already taught and made obvious by at least fig. 2B and ¶53 of Liu, along with other passages that discuss the writing of super pages of super blocks.  Furthermore the claim language is just stating how the controller “groups” pages into .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2018/0301193) in view of Liu (US 219/0179741), and in further view of Hsieh (US 2019/0332331).
In regards to claims 1, 6, 11, and 17 Srinivasan teaches
A data storage apparatus (fig. 1, 104),
comprising: a non-volatile memory (fig. 1, 125) ,
comprising a logical unit number (LUN) (fig. 3, (LUN) 
wherein the LUN comprises a plurality of planes (fig. 3, 1 LUN contains 4 planes), and each of the planes comprises a plurality of blocks (fig. 3, 1 plane contains 2048 blocks), and each of the blocks comprises a plurality of pages (fig. 3, 1 block is 128 pages); and 
a memory controller coupled to the memory (fig. 3, 108 and 120)
	Srinivasan doesn’t explicitly teach
select a plurality of member blocks from the blocks on each of the planes of the LUN to form a big block, divide the big block into a plurality of small blocks according to a plane amount parameter, group the pages of each small block on different planes to form a plurality of big pages according to a page or plane orientation, and write a system information to one of the big pages by performing an inter-leaving programming process;
wherein each big page consists of the pages on two different planes 
wherein after all pages of a first small block of the small blocks are grouped to form part of the big pages, the memory controller sequentially groups the pages of a second small block of the small blocks on different planes to form another part of the big pages.
Liu teaches
select a plurality of member blocks from the blocks on each of the planes of the LUN to form a big block (Fig. 2A, super block 202 is comprised of a block from each plane), 
divide the big block into a plurality of small blocks according to a plane amount parameter (Fig. 2A, super block 202 is comprised of a block from each plane), 
group the pages of each small block on different planes to form a plurality of big pages according to a page or plane orientation (fig. 2B and ¶53 teaches a super page 252 comprises a page from each block on a different plane) , and write a system information to one of the big pages by performing an inter-leaving programming process (¶46 and ¶50 teaches meta data  can be written to a super page and each page of the super page can be written simultaneously (i.e. an inter-leaving programming process)).
wherein each big page consists of the pages on two different planes (¶50 states that a controller can form a super block with the combination of at least one physical block from different planes (i.e. only requires two planes), and that each super page of a super block consists of corresponding pages from the blocks in the superblock (i.e a big page is comprised by a page on two planes).  
wherein after all pages of a first small block of the small blocks are grouped to form part of the big pages, the memory controller sequentially groups the pages of a second small block of the small blocks on different planes to form another part of the big pages. (fig. 2B and ¶53 teaches a super page 252 comprises a page from each block on a different plane)
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated the teachings of Liu to improve the system of Srinivasan, as organizing the memory into super blocks and pages allows the system to improve read/write speeds as each plane can be accessed simultaneously and/or independently.
the combination of Srinivasan and Liu may not explicitly teach
wherein each of the member blocks is a selected block; and wherein when the selected block is a bad block, the memory controller selects an undamaged block from the plane on which the bad block is located to replace the bad block;
wherein when one of the pages of each small block is not used, the memory controller groups the pages, which are on the planes of the small blocks but have different page numbers, to form the big page.
Hsieh teaches via fig. 4A, 4B, and 5 the replacement of bad (i.e. unused or cannot be used) blocks in a block stripe (BS, i.e. a super block) with good blocks on the same plane.  As can be seen from Fig. 4A, block P1(1) (i.e. block 1 of block stripe 1 located on the first plane) is bad.  In Fig. 5, it can be seen that the bad block P1(1) is replaced with P1(6) (a good block from the first plane with a different page number) in order to reform a new “virtual” block stripe (VBS(1), i.e. a super block).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated these teachings to improve the system of Srinivasan and Liu, such that the reassigning of a good block in the same plane as a the bad (unused or “cannot be used”) block continues to allow for the maximum striping of the data across all of the available planes. The motivation is such that this prevents losing access to the 
In regard to claims 2, 7, 12 and 18 Liu further teaches 
wherein the member blocks have the same block number.  (fig. 2A, ¶52, superblock 202 contains the block 0 from each plane.)
In regards to claims 4, 5, 9, 10, 15, 16, 21, and 22 Liu further teaches
wherein the inter-leaving programming process is performed in a non-default mode to write the system information to one of the big pages.  wherein the non-default mode is a SLC mode. (¶54 teaches the blocks can be comprised of and written in SLCs)
In regards to claims 14 and 20 the combination of Srinivasan and Liu doesn’t explicitly teach the claim language of 
wherein the plane amount parameter is 2
however, Liu does teach that in ¶52-53 and figs. 2A and 2B that super blocks and super pages can consist of at least one block and page respectively and shows how it would be implemented with 4 total planes.  Therefore this at least suggests that this could be applied to any system regardless of the number of planes (i.e. 2).  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have applied these teachings to support any number of planes. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASON W BLUST/            Primary Examiner, Art Unit 2137